Exhibit 10.7

SCICLONE PHARMACEUTICALS, INC.

NOTICE OF GRANT OF PERFORMANCE RESTRICTED STOCK UNITS

(Performance-Based RSUs for PRC Participant)

 

The Participant has been granted an award of Performance Restricted Stock Units
(the “Award”) pursuant to the SciClone Pharmaceuticals, Inc. 2005 Equity
Incentive Plan (the “Plan”), each of which represents the right to receive on
the applicable Settlement Date one (1) share of Stock of SciClone
Pharmaceuticals, Inc., as follows:

 

 

 

 

 

Participant:

Hong Zhao

Employee ID:



Date of Grant:

April 3, 2015

Award No.:



Total Number of Units:

75,000, subject to adjustment as provided by the Performance Restricted Stock
Units Agreement (the “Agreement”).

Applicable Fiscal Year:

The fiscal year of the Company ending December 31, 2017.

Vesting Date:

The first business day following the end of the Applicable Fiscal Year.

Earned Units:

Except as provided by the Agreement, the number of Units which are Earned Units,
if any (not to exceed the Total Number of Units), shall be determined by the
Committee in accordance with the Performance Goal Appendix attached to this
Grant Notice.

Vested Units:

Except as provided by the Agreement and provided that the Participant’s Service
has not terminated prior to the Vesting Date, the number of Units determined to
be Earned Units shall be Vested Units.

Settlement Date:

Except as otherwise provided by the Agreement, the Settlement Date for each Unit
which is both an Earned Unit and a Vested Unit shall be a date specified by the
Committee, which shall be as soon as practicable following the date on which the
Committee certifies in accordance with Section 4.1 of the Agreement that portion
of the Total Number of Units which are Earned Units, provided that the Committee
may delay the Settlement Date to a date on which the sale of Stock by the
Participant would not violate the Company’s Insider Trading Policy, but in any
event no later than the 15th day of the third month following the later of (i)
the last day of the calendar year or (ii) the last day of the Company’s taxable
year, in which such Earned Unit became a Vested Unit.

Local Law:

The laws, rules and regulation of the People’s Republic of China, of which the
Participant is a resident

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice, including the Performance Goal Appendix,
and by the provisions of the Plan, the Agreement and the prospectus,  all of
which are made a part of this document.  The Participant represents that the
Participant has read and is familiar with the provisions of the Plan and the
Agreement, and hereby accepts the Award subject to all of their terms and
conditions.

 

SCICLONE PHARMACEUTICALS, INC.

PARTICIPANT

 

 

By:



Friedhelm M. Blobel

Signature

President and Chief Executive Officer



 

Date

Address:

950 Tower Lane



 

Suite 900

Address

 

Foster City CA 94404-2125



 

ATTACHMENTS:  Performance Goal Appendix, Performance Restricted Stock Units
Agreement, 2005 Equity Incentive Plan, as amended to the Date of Grant; and Plan
Prospectus





WEST\257010658.1
347684-901400

--------------------------------------------------------------------------------

 

SCICLONE PHARMACEUTICALS, INC.

RESTRICTED STOCK UNITS AGREEMENT

(Performance-Based RSUs for PRC Participant)

 

SciClone Pharmaceuticals, Inc. has granted to the Participant named in the
Notice of Grant of Restricted Stock Units (the “Grant Notice”) to which this
Performance Restricted Stock Units Agreement (the “Agreement”) is attached an
Award consisting of Restricted Stock Units (each, a “Unit”) subject to the terms
and conditions set forth in the Grant Notice,  the Performance Goal Appendix
attached to the Grant Notice (the “Performance Goal Appendix”)  and this
Agreement.  The Award has been granted pursuant to and shall in all respects be
subject to the terms and conditions of the SciClone Pharmaceuticals, Inc. 2005
Equity Incentive Plan (the “Plan”), as amended to the Date of Grant, the
provisions of which are incorporated herein by reference.  By signing the Grant
Notice, the Participant: (a) acknowledges receipt of and represents that the
Participant has read and is familiar with the Grant Notice, the Performance Goal
Appendix, this Agreement, the Plan and a prospectus for the Plan prepared in
connection with the registration with the Securities and Exchange Commission of
the shares issuable pursuant to the Award (the “Plan Prospectus”), (b) accepts
the Award subject to all of the terms and conditions of the Grant Notice, the
Performance Goal Appendix, this Agreement and the Plan and (c) agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Grant Notice, the Performance
Goal Appendix, this Agreement or the Plan.

1.Definitions and Construction.

1.1Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

(a)“Cause” means any of the following, in each case, as determined by the
Committee after reasonable and good faith consultation with the Participant:
(i) the Participant’s theft, dishonesty, misconduct or falsification of any
records of any member of the Participating Company Group; (ii)the Participant’s
misappropriation or improper disclosure of confidential or proprietary
information of the Participating Company Group; (iii) any intentional action by
the Participant which has a material detrimental effect on the reputation or
business of the Participating Company Group; (iv) the Participant’s failure or
inability to perform any reasonable assigned duties after written notice from
the Participating Company Group of, and a reasonable opportunity to cure, such
failure or inability; (v) any material breach by the Participant of any
employment agreement between the Participant and any member of the Participating
Company Group, which breach is not cured pursuant to the terms of such
agreement; or (v) the Participant’s conviction of any criminal act which impairs
the Participant’s ability to perform his or her duties for the Participating
Company Group.

1.2Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.



WEST\257010658.1
347684-9014002

--------------------------------------------------------------------------------

 

2.Certain Conditions of the Award.

2.1Compliance with Local Law.  The Participant agrees that the Participant will
not acquire shares pursuant to the Award or transfer, assign, sell or otherwise
deal with such shares except in compliance with Local Law.

2.2Special Conditions Applicable to the People’s Republic of China.  The
following terms and conditions are applicable only to citizens or passport
holders of the People’s Republic of China:

(a)Discretionary Sale of Shares Upon Settlement by Non-Insider Participant.
 This subsection shall apply if the Participant is not subject to the Company’s
Insider Trading Policy on the applicable Settlement Date under the Award.  The
Participant acknowledges that the Company, in its sole discretion, may determine
it to be necessary or advisable to require an immediate sale by the Participant
of the shares of Stock issued to the Participant on any Settlement Date in order
to comply with Local Law.  If the Company so determines, then by accepting this
Award, and without prior notification of such determination by the Company, the
Participant hereby:

(i)authorizes and directs the Company to deposit the shares of Stock issuable to
the Participant on the Settlement Date to an account established for the benefit
of the Participant in accordance with Section 7.2 with a brokerage firm
designated by the Company (the “Brokerage Firm”); and

(ii)irrevocably appoints the Company as the Participant’s agent to instruct the
Brokerage Firm to sell on behalf of the Participant at the prevailing market
price on the Settlement Date (or on the next trading day if the Settlement Date
is not a day on which the markets are open for trading) the shares of Stock
deposited with the Brokerage Firm on such Settlement Date; and

(iii)irrevocably assigns to the Company or any other Participating Company out
of the proceeds of such sale of shares an amount equal to the Tax Obligations
required to be withheld in accordance with Section 8, and authorizes the Company
to instruct the Brokerage Firm to pay to the Company or another Participating
Company an amount equal to the Tax Obligations required to be withheld; and

(iv)authorizes and directs the Company to instruct the Brokerage Firm to deliver
the proceeds of such sale of shares, net of brokerage commissions, fees and Tax
Obligations withheld, to the Company for the benefit of the Participant and to
be deposited to a designated custodial account for payment to the Participant;
and

(v)authorizes the Company and any other Participating Company to provide to the
Brokerage Firm information regarding the details of the Award and the Tax
Obligations, and authorizes the Brokerage Firm to provide to the Company and any
other Participating Company confirmation of the details of the sale of the
shares of Stock.

(b)Mandatory Sale of Shares Upon Settlement by Insider Participant.  This
subsection shall apply if the Participant is subject to the Company’s Insider



WEST\257010658.1
347684-9014003

--------------------------------------------------------------------------------

 

Trading Policy on the applicable Settlement Date under the Award.  The Company
shall require an immediate sale by the Participant of the shares of Stock issued
to the Participant on each such Settlement Date under the Award.  By accepting
this Award, the Participant hereby irrevocably appoints the Company as the
Participant’s agent and authorizes the Company, any other Participating Company,
and the Brokerage Firm to take each of the enumerated actions described in the
preceding paragraph in connection with each such sale of shares.

(c)Special Administration.  The vesting of the Award and the Participant’s
ability to receive funds upon the sale of shares to be issued in settlement of
the Award, as described above, will be contingent upon the Company or its
Affiliate obtaining approval from the State Administration of Foreign Exchange
(“SAFE”) of the People’s Republic of China for the related foreign exchange
transaction and the establishment of a SAFE-approved bank account.  The receipt
of funds by the Participant from the sale of the shares and the conversion of
those funds to the local currency must be approved by SAFE.  In order to comply
with the SAFE regulations, the proceeds from the sale of the shares must be
repatriated to China through a SAFE-approved bank account established and
monitored by the Company or its Affiliate.

2.3Employment Conditions.  In accepting the Award, the Participant acknowledges
that:

(a)Any notice period mandated under Local Law shall not be treated as Service
for the purpose of determining the vesting of the Award; and the Participant’s
right to receive shares in settlement of the Award after termination of Service,
if any, will be measured by the date of termination of the Participant’s active
Service and will not be extended by any notice period mandated under Local
Law.  Subject to the foregoing and the provisions of the Plan, the Company, in
its sole discretion, shall determine whether the Participant’s Service has
terminated and the effective date of such termination.

(b)The vesting of the Award shall cease upon, and no Units shall become Vested
Units following, the Participant’s termination of Service for any reason except
as may be explicitly provided by the Plan or this Agreement.

(c)The Plan is established voluntarily by the Company.  It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.

(d)The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past.

(e)All decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company.

(f)The Participant’s participation in the Plan shall not create a right to
further Service with any Participating Company and shall not interfere with the
ability of with any Participating Company to terminate the Participant’s Service
at any time, with or without cause.





WEST\257010658.1
347684-9014004

--------------------------------------------------------------------------------

 

(g)The Participant is voluntarily participating in the Plan.

(h)The Award is an extraordinary item that does not constitute compensation of
any kind for Service of any kind rendered to any Participating Company, and
which is outside the scope of the Participant’s employment contract, if any.

(i)The Award is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

(j)In the event that the Participant is not an employee of the Company, the
Award grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Award grant will not be
interpreted to form an employment contract with any other Participating Company.

(k)The future value of the underlying shares is unknown and cannot be predicted
with certainty.  If the Participant obtains shares upon settlement of the Award,
the value of those shares may increase or decrease.

(l)No claim or entitlement to compensation or damages arises from termination of
the Award or diminution in value of the Award or shares acquired upon settlement
of the Award resulting from termination of the Participant’s Service (for any
reason whether or not in breach of Local Law) and the Participant irrevocably
releases the Company and each other Participating Company from any such claim
that may arise.  If, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen then, by signing this Agreement,
the Participant shall be deemed irrevocably to have waived the Participant’s
entitlement to pursue such a claim.

2.4Data Privacy Consent.

(a)The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this document by and among the members of the
Participating Company Group for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.

(b)The Participant understands that the Participating Company Group holds
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares or directorships held in the Company, details of all Awards or
any other entitlement to shares awarded, canceled, exercised, vested, unvested
or outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).  The Participant understands that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than the Participant’s
country.  The Participant understands that he or she may request a list with the



WEST\257010658.1
347684-9014005

--------------------------------------------------------------------------------

 

names and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative.  The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any shares acquired upon settlement of
the Award.  The Participant understands that Data will be held only as long as
is necessary to implement, administer and manage the Participant’s participation
in the Plan.  The Participant understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Participant’s
local human resources representative.  The Participant understands, however,
that refusing or withdrawing the Participant’s consent may affect the
Participant’s ability to participate in the Plan.  For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that he or she may contact the Participant’s local
human resources representative.

3.Administration.

All questions of interpretation concerning the Grant Notice, the Performance
Goal Appendix, this Agreement, the Plan or any other form of agreement or other
document employed by the Company in the administration of the Plan or the Award
shall be determined by the Committee.  All such determinations by the Committee
shall be final, binding and conclusive upon all persons having an interest in
the Award, unless fraudulent or made in bad faith.  Any and all actions,
decisions and determinations taken or made by the Committee in the exercise of
its discretion pursuant to the Plan or the Award or other agreement thereunder
(other than determining questions of interpretation pursuant to the preceding
sentence) shall be final, binding and conclusive upon all persons having an
interest in the Award.  Any Officer shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.

4.The Award.

4.1Grant of Units.  On the Date of Grant, the Participant shall acquire, subject
to the provisions of this Agreement, the Total Number of Units set forth in the
Grant Notice, subject to adjustment as provided in Section 10.  Each Unit
represents a right to receive on a date determined in accordance with the Grant
Notice and this Agreement one (1) share of Stock.

4.2No Monetary Payment Required.  The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered or future
services to be rendered to a Participating Company or for its benefit. 
Notwithstanding the foregoing, if required by applicable law, the Participant
shall furnish consideration in the form of cash or past services rendered to a



WEST\257010658.1
347684-9014006

--------------------------------------------------------------------------------

 

Participating Company or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Units.

5.Certification of Earned Units By the Committee.

5.1In General.    Except as provided by Section 5.2, as soon as practicable
following completion of the Applicable Fiscal Year, the Committee shall certify
in writing the level of achievement of the performance goals set forth in the
Performance Goal Appendix and the resulting number of Units which shall be
Earned Units.  The Company shall promptly notify the Participant of the
determination by the Committee.

5.2Determination of Earned Units Upon a Change in Control.    In the event of a
Change in Control prior to a determination made by the Committee pursuant to
Section 5.1, 100% of the Total Number of Units set forth in the Grant Notice
shall be deemed Earned Units.

6.Vesting of Earned Units.

6.1Normal Vesting.  Except as provided by Sections 6.2 and 6.3, Units acquired
pursuant to this Agreement that are determined to be Earned Units shall be
deemed Vested Units as of the Vesting Date set forth in the Grant Notice,
provided that the Participant’s Service has not terminated prior to the Vesting
Date.  For purposes of determining the number of Vested Units following an
Ownership Change Event, credited Service shall include all Service with any
corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after the Ownership Change Event.

6.2Accelerated Vesting upon a Change in Control.    In the event of a Change in
Control prior to a determination made by the Committee pursuant to Section 5.1,
then 100% of the Total Number of Units set forth in the Grant Notice shall be
deemed Vested Units immediately prior to, but conditioned upon, the consummation
of the Change in Control, provided that the Participant’s Service has not
terminated prior to the earlier of the date of the Change in Control or the
Vesting Date.

6.3Accelerated Vesting upon Termination without Cause.  In the event that the
Participant’s Service is terminated by the Company without Cause (and not as a
result of the Participant’s death or disability) prior to the Vesting Date, and
provided that the Participant executes a general release of known and unknown
claims in a customary form reasonably acceptable to the Company and such release
has become effective in accordance with its terms on or before the sixtieth
(60th) day following such termination of Service, then the Total Number of Units
shall not immediately be subject to the Company Reacquisition Right (as defined
below), but instead that portion of the Total Number of Units determined to be
Earned Units in accordance with Section 4.1 or Section 4.2, as applicable, shall
be deemed Vested Units upon the earlier of the date of the Committee’s
certification pursuant to Section 4.1 or the day occurring immediately prior to,
but conditioned upon, the consummation of a  Change in Control.



WEST\257010658.1
347684-9014007

--------------------------------------------------------------------------------

 

7.Company Reacquisition Right.

7.1Grant of Company Reacquisition Right.    Except as otherwise provided by this
Agreement, in the event that the Participant’s Service terminates for any reason
or no reason, with or without cause, the Participant shall forfeit and the
Company shall automatically reacquire all Units which are not, as of the time of
such termination, Vested Units (“Unvested Units”), and the Participant shall not
be entitled to any payment therefor (the “Company Reacquisition Right”).

7.2Ownership Change Event, Dividends, Distributions and Adjustments.  Upon the
occurrence of an Ownership Change Event, a dividend or distribution to the
stockholders of the Company paid in shares of Stock or other property, or any
other adjustment upon a change in the capital structure of the Company as
described in Section 11,  any and all new, substituted or additional securities
or other property (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) to which the Participant is entitled
by reason of the Participant’s ownership of Unvested Units shall be immediately
subject to the Company Reacquisition Right and included in the terms “Units” and
“Unvested Units” for all purposes of the Company Reacquisition Right with the
same force and effect as the Unvested Units immediately prior to the Ownership
Change Event, dividend, distribution or adjustment, as the case may be.  For
purposes of determining the number of Vested Units following an Ownership Change
Event, dividend, distribution or adjustment, credited Service shall include all
Service with any corporation which is a Participating Company at the time the
Service is rendered, whether or not such corporation is a Participating Company
both before and after any such event.

8.Settlement of the Award.

8.1Issuance of Shares of Stock.  Subject to the provisions of Section 8.3 below,
the Company shall issue to the Participant on the Settlement Date with respect
to each Vested Unit to be settled on such date one (1) share of Stock.  Shares
of Stock issued in settlement of Units shall not be subject to any restriction
on transfer other than any such restriction as may be required pursuant to
Section 8.3, Section 9 or the Company’s Insider Trading Policy.

8.2Beneficial Ownership of Shares; Certificate Registration.    The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company’s transfer agent, including any successor transfer agent, to be held
in book entry form, or to deposit such shares for the benefit of the Participant
with any broker with which the Participant has an account relationship of which
the Company has notice.  Except as provided by the foregoing, a certificate for
the shares acquired by the Participant shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.

8.3Restrictions on Grant of the Award and Issuance of Shares.  The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of United States federal
and state law and Local Law with respect to such securities.  No shares of Stock
may be issued hereunder if the issuance



WEST\257010658.1
347684-9014008

--------------------------------------------------------------------------------

 

of such shares would constitute a violation of any applicable United States
federal, state or foreign securities laws, including Local Law, or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed.  The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance of any shares
subject to the Award shall relieve the Company of any liability in respect of
the failure to issue such shares as to which such requisite authority shall not
have been obtained.  As a condition to the settlement of the Award, the Company
may require the Participant to satisfy any qualifications that may be necessary
or appropriate, to evidence compliance with any applicable law or regulation and
to make any representation or warranty with respect thereto as may be requested
by the Company.

8.4Fractional Shares.  The Company shall not be required to issue fractional
shares upon the settlement of the Award.

9.Tax Withholding.

9.1In General.  Regardless of any action taken by the Company or any other
Participating Company with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding obligations
(the “Tax Obligations”), the Participant acknowledges that the ultimate
liability for all Tax Obligations legally due by the Participant is and remains
the Participant’s responsibility and that the Company (a) makes no
representations or undertakings regarding the treatment of any Tax Obligations
in connection with any aspect of the Award, including the grant, vesting or
settlement of the Award, the subsequent sale of shares acquired pursuant to such
settlement, or the receipt of any dividends and (b) does not commit to structure
the terms of the grant or any other aspect of the Award to reduce or eliminate
the Participant’s liability for Tax Obligations.  The Participant shall pay or
make adequate arrangements satisfactory to the Company to satisfy all Tax
Obligations of the Company and any other Participating Company at the time such
Tax Obligations arise.  In this regard, the Participant hereby authorizes
withholding of all applicable Tax Obligations from payroll and any other amounts
payable to the Participant, and otherwise agrees to make adequate provision for
withholding of all applicable Tax Obligations, if any, by each Participating
Company which arise in connection with the Award.  The Company shall have no
obligation to process the settlement of the Award or to deliver shares until the
Tax Obligations as described in this Section have been satisfied by the
Participant.

9.2Assignment of Sale Proceeds.  Subject to compliance with applicable law,
including Local Law, and the Company’s Insider Trading Policy, if permitted by
the Company, the Participant may satisfy the Tax Obligations in accordance with
procedures established by the Company providing for delivery by the Participant
to the Company or a broker approved by the Company of properly executed
instructions, in a form approved by the Company, providing for the assignment to
a Participating Company of the proceeds of a sale with respect to some or all of
the shares being acquired upon settlement of Units.

9.3Withholding in Shares.    If permissible under applicable law, including
Local Law, the Company shall have the right, but not the obligation, to require
the Participant to satisfy all or any portion of the Tax Obligations by
deducting from the shares of Stock otherwise



WEST\257010658.1
347684-9014009

--------------------------------------------------------------------------------

 

deliverable to the Participant in settlement of the Award a number of whole
shares having a fair market value, as determined by the Company as of the date
on which the Tax Obligations arise, not in excess of the amount of such Tax
Obligations determined by the applicable minimum statutory withholding rates.

10.Effect of Change in Control.

In the event of a Change in Control, the Award shall be deemed earned and vested
in full in accordance with Sections 5.2 and 6.2 and shall be settled in
accordance with Section 8 immediately prior to, but conditioned upon, the
consummation of the Change in Control.

11.Adjustments for Changes in Capital Structure.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) that has a material effect on the
Fair Market Value of shares of Stock, appropriate and proportionate adjustments
shall be made in the number of Units subject to the Award and/or the number and
kind of shares or other property to be issued in settlement of the Award, in
order to prevent dilution or enlargement of the Participant’s rights under the
Award.  For purposes of the foregoing, conversion of any convertible securities
of the Company shall not be treated as “effected without receipt of
consideration by the Company.”  Any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of ownership of Units acquired pursuant to this Award will be
immediately subject to the provisions of this Award on the same basis as all
Units originally acquired hereunder.  Any fractional Unit or share resulting
from an adjustment pursuant to this Section shall be rounded down to the nearest
whole number.  Such adjustments shall be determined by the Committee, and its
determination shall be final, binding and conclusive.

12.Rights as a Stockholder, Director, Employee or Consultant.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of such shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).  No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the shares are issued, except as provided in
Section 10.  If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is for no specified term.  Nothing in this Agreement
shall confer upon the Participant any right to continue in the Service of a
Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.



WEST\257010658.1
347684-90140010

--------------------------------------------------------------------------------

 

13.Legends.

The Company may at any time place legends referencing any applicable United
States federal or state or foreign securities law, including Local Law,
restrictions on all certificates representing shares of stock issued pursuant to
this Agreement.  The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to this Award in the possession of the Participant in order to carry
out the provisions of this Section.

14.Miscellaneous Provisions.

14.1Termination or Amendment.  The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that except as provided in
Section 8 in connection with a Change in Control, no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation.  No amendment
or addition to this Agreement shall be effective unless in writing.

14.2Nontransferability of the Award.  Prior to the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any Units subject to
this Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

14.3Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

14.4Binding Effect.  This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

14.5Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a)Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders,



WEST\257010658.1
347684-90140011

--------------------------------------------------------------------------------

 

may be delivered to the Participant electronically.  In addition, if permitted
by the Company, the Participant may deliver electronically the Grant Notice to
the Company or to such third party involved in administering the Plan as the
Company may designate from time to time.  Such means of electronic delivery may
include but do not necessarily include the delivery of a link to a Company
intranet or the Internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company.

(b)Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read Section 14.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice, as described in Section 14.5(a).  The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing.  The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 14.5(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail.  Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 14.5(a).

14.6Integrated Agreement.  The Grant Notice, the Performance Goal Appendix, this
Agreement and the Plan shall constitute the entire understanding and agreement
of the Participant and the Participating Company Group with respect to the
subject matter contained herein or therein and supersede any prior agreements,
understandings, restrictions, representations, or warranties among the
Participant and the Participating Company Group with respect to such subject
matter.  To the extent contemplated herein or therein, the provisions of the
Grant Notice, the Performance Goal Appendix, this Agreement and the Plan shall
survive any settlement of the Award and shall remain in full force and effect.

14.7Applicable Law.  This Agreement shall be governed by the laws of the State
of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.  For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties as evidenced by this Agreement,
the parties hereby submit to and consent to the jurisdiction of the State of
California and agree that such litigation shall be conducted only in the courts
of the County of Santa Clara, California, or the federal courts of the United
States for the Northern District of California, and no other courts, where this
Agreement is made and/or performed.

14.8Language.  If the Participant has received the Grant Notice, the Agreement
or any other document related to the Plan translated into a language other than
English, and the meaning of the translated version is different than the English
version, the English version shall control.



WEST\257010658.1
347684-90140012

--------------------------------------------------------------------------------

 

14.9Counterparts.  The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



WEST\257010658.1
347684-90140013

--------------------------------------------------------------------------------